Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6, 7,12,15,16 and 20, the limitation of “light load demand profile” is unclear language, it is not clear what is meant by “light load demand profile”. Appropriate correction is needed. For purposes of examination, the limitation is considered to be “desired illumination/desired illumination levels”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 20150146443) in view of Davenport (US 4811172)
Regarding claim 1, Gagnon teaches an aircraft lighting system (title) with a distributed lighting component architecture, comprising:
at least one light source generator ([0026] actuated by an electric drive source and serving as a common light source for generating light to a plurality of passive light heads ([0071]) ;
at least one lighting generator control unit (LGCU) ([0067]) for controlling the at least one light source generator; and further selectively coupled to a light conversion element for generating a different type of light at the passive light head ([0027] and [0080]).
 	Gagnon does not teach a light switch network coupled to the at least one light source generator receiving at least one of a plurality of types of light generated, the light switch network further comprising:
a plurality of light switches, each light switch coupled between the light source generator and an associated one of the plurality of light transmission elements, each light switch responsive to a switch command from the LGCU to move between an open position, in which the switch optically does not direct the light of the light source generator from an associated light transmission element, and a closed position, in which the switch 
wherein the LGCU is coupled to the light source generator and each of the light switches, the LGCU configured to: (i) command the light source generator for generating light in accordance with a light load demand profile and (ii) command each of the light switches to move to the open position or to the closed position, whereby the light generated by the light source generators is selectively supplied to at least one of the passive light heads.
 Davenport teaches automatic switching of light sources used for fibers in aircraft applications (col.4, lines 25-30, col.7, lines 1-5, col.8, lines 60-65, col.9, and lines 8-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the switching mechanism, as disclosed in Davenport, in the device of Gagnon such that  in order to selectively activate the light sources (col.8,lines 60-65,col.3,lines 50-52 in Davenport).
Regarding claim 2, Gagnon in view of Davenport teaches an aircraft lighting system further comprising: the light source generator configured to generate a set of lights comprising: a first light type of blue light, a second light type of green light, a third light type of red light, a fourth light type of white light wherein the white light is generated by converting the blue light or any other available suitable colored light generated which can be effectively converted into white light wherein the green, red and white lights comprise: an aviation green, an aviation red light, and an aviation white light respectively ([0003],[0004],[0006],[0056],[0062],[0080],[0081]). Further regarding the 
 	  Regarding claim 3, Gagnon in view of Davenport teaches an aircraft lighting system further comprising: a left hand side lighting system; a right hand side lighting system (from teachings of Gagnon in [0003], [0004], [0056], [0080]).
Further from the teachings of Gagnon in view of Davenport, regarding use of a controller and a switch for the lighting elements, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an interconnected light switch configured for connecting the left hand side lighting system and the right hand side together wherein the interconnected light switch is responsive to switch commands from the LGCU to direct light from either side to an opposite side wherein the light is generated from at least one light source generator for sending at least one of the first, second, and third light types to the passive light heads on located on the opposite side in order to achieve desired light pattern using optical fibers arranged across the aircraft body (lines 5-10 of col.1, Abstract of Davenport).

   	Regarding claim 5, Gagnon in view of Davenport teaches an aircraft lighting system further comprising: the light source generator configured at a location which is remote from the passive light head wherein the location of the light source generator is less exposed to an exterior environment of an aircraft (lines 10-15 of col.9 in Davenport).



   	Regarding claim 7, Gagnon in view of Davenport teaches an aircraft lighting system wherein the light load demand profile is associated with a set of aircraft flight phases which comprise: a flight planning, a push-back, a taxiing, a takeoff, a cruising, a descending, a final approach and a landing wherein the flight planning comprises: a cargo landing ([0081]-[0080], [0082], [0083] in Gagnon).
 
Claims 4, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 20150146443) in view of Davenport (US 4811172) and further in view of McLaurin (US 20190097722)
Regarding claim 4, Gagnon in view of Davenport teaches the invention set forth in claim 3 above, but is silent regarding the aircraft lighting system further comprising: at least one light conversion element connected between an associated light transmission element and the passive light head with the white light.
It is well known in the art to use phosphor materials in fibers in order to achieve white light, as disclosed in McLaurin ([0323], [0487]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a wavelength conversion material in 

Regarding claim 8, Gagnon in view of Davenport teaches individual fiber optics, but does not teach the aircraft lighting system, further comprising: a fiber cable used as the light transmission element coupled to the light switch network, enabling light transmission by directing light on a selected channel of the fiber cable to at least one of the passive light heads. However, fiber cables are well known elements that incorporate bundles of optical fibers, as disclosed in McLaurin ([0133]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use fiber optic bundles as fiber optic cables, as disclosed in McLaurin, in the device of Gagnon in view of Davenport in order to install space saving multiple fiber optics within a single cable ([0133] in Mclaurin).

  Regarding claim 9, Gagnon in view of Davenport teaches the aircraft lighting system, wherein the fiber cable enables light transmission without requiring an electrical chassis ground bonding of an assembly comprising: the passive light head to an aircraft structure (the use of fiber optics/cables in the lighting device has the inherent property of not requiring electrical devices).

Regarding claim 12, Gagnon teaches an aircraft lighting apparatus (title), comprising at least one lighting generator control unit (LGCU) ([0067]) controlling at least one light source generator for generating light to a set of a plurality of passive light 
a plurality of light transmission elements coupled to the at least one light source generator ([0071]).

Gagnon does not teach a light switch network coupled to the at least one light source generator to receive the blue, the aviation red or the aviation green light and the light switch network comprising: a plurality of light switches, each light switch coupled between the light source generator and an associated one of the plurality of light transmission elements, each light switch responsive to the LGCU to not direct the light of the light source generator from an associated light transmission element, and to direct light from the light source generator to the associated light transmission element; and wherein the LGCU is coupled to the light source generator and coupled to each of the light switches, the LGCU is configured to (i) command the light source generator to generate light in accordance with a light load demand profile and to (ii) selectively command each of the light switches to move to an open or a closed position, whereby the light generated by each of the light source generators is selectively supplied to one or more of the passive light heads.

Davenport teaches automatic switching of light sources used for fibers in aircraft applications (col.4, lines 25-30, col.7, lines 1-5, col.8, lines 60-65, col.9 and lines 8-20).


Gagnon in view of Davenport does not teach converting the blue light at the passive light head to a white light wherein the white light comprises: an aviation white light; a light conversion elements connected between the associated light transmission element and the passive light head when converting the blue light to the aviation white light at the passive light heads for presenting by the passive light heads.
It is well known in the art to use phosphor materials in fibers in order to achieve white light, as disclosed in McLaurin ([0323], [0487]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a wavelength conversion material in conjunction with the optical fiber, as disclosed in McLaurin, in the device of Gagnon in view of Davenport in order to achieve white light source ([0323], [0487] in Mclaurin).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 20150146443) in view of Davenport ( US 4811172) and further in view of Beranek (US 8023784)
  Regarding claim 10, Gagnon in view of Davenport teaches the invention set forth in claim 1 above but is silent regarding a health monitoring system configured to provide notification for a level of degradation of performance of a set of components comprising 
It is well known in the art to use health monitoring (considered to be power of light source monitoring) systems for the light source involving optical fiber lighting devices as disclosed in Beranek.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use power monitoring systems for light source of optical fiber lighting devices, as disclosed in Beranek, in the device of Gagnon in view of Davenport in order to identify faults (lines 15-32 in col.3, also see lines 13-20 in col.2 in Beranek).

Regarding claim 11, from the teachings of the configuration of power monitoring of an optical transmitter module in Gagnon in view of Davenport and Beranek, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to couple the LGCU to the health monitoring system (power monitoring in Beranek) to enable monitoring of the performance of the set of components and for optimizing performance of the light source generators by commanding the light switches to ensure minimum amount of lights required produced during each flight phase by a set of passive light heads (lines 15-32 in col.3,also see lines 13-20 in col.2 in Beranek). 
 


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 20150146443) in view of Davenport (US 4811172) and McLaurin (US 20190097722) and further in view of Lopes (US 20030185490)
Regarding claim 13, Gagnon in view of Davenport and Mclaurin teaches the invention set forth in claim 12 above, but is silent regarding the light switch network further comprising: a set of optical switches for: (i) directing light which is transmitted to transmission elements associated with each passive light head, for (ii) not directing light from transmission to transmission elements associated with each passive light head and for (iii) diverting light between a set of different transmission elements.

The technique of switching signals between two optical fibers is well known in the art as disclosed in Lopes ([0003], Abstract, [0024], [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use switching techniques between optical fibers such that a set of optical switches for: (i) directing light which is transmitted to transmission elements associated with each passive light head, for (ii) not directing light from transmission to transmission elements associated with each passive light head and for (iii) diverting light between a set of different transmission elements , from the teachings of Lopes, in the device of Gagnon in view of Davenport and McLaurin in order to achieve signal switching between optical fibers in real time ([0003], Abstract,[0024],[0047] and [0009]).



Regarding claim 15, Gagnon in view of Davenport, Mclaurin and Lopes teaches an aircraft lighting system further comprising: the light load demand profile received by the LGCU during a particular flight phase to control the light at the passive light head based on an aircraft flight phase (Col.9, lines 4-10 in Davenport pertaining to “desired illumination”,   [0081]-[0080], [0082], [0083] in Gagnon).
 
   	Regarding claim 16, Gagnon in view of Davenport, Mclaurin and Lopes teaches an aircraft lighting system wherein the light load demand profile is associated with a set of aircraft flight phases which comprise: a flight planning, a push-back, a taxiing, a takeoff, a cruising, a descending, a final approach and a landing wherein the flight planning comprises: a cargo landing ([0081]-[0080], [0082], [0083] in Gagnon).

              Regarding claim 17, Gagnon in view of Davenport, Mclaurin and Lopes teaches individual fiber optics, but does not teach the aircraft lighting system, further comprising: a fiber cable used as the light transmission element coupled to the optical light switch for light transmission by directing light on a selected channel of the fiber cable to the passive light head (as disclosed in McLaurin ([0133]). 
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon  (US 20150146443) in view of Davenport ( US 4811172) and McLaurin (US 20190097722) and  further in view of Beranek (US 8023784)
  Regarding claim 19, Gagnon in view of Davenport and McLaurin teaches the invention set forth in claim 12 above but is silent regarding a health monitoring system configured to: monitor at least one or more of the passive light head, light switch, and the transmission element to provide a notification for a level of degradation of performance of the passive light head or the transmission element.
It is well known in the art to use health monitoring (considered to be power of light source monitoring) systems for the light source involving optical fiber lighting devices as disclosed in Beranek.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use power monitoring systems for light source of optical fiber lighting devices, as disclosed in Beranek, in the device of Gagnon in view of Davenport and Mclaurin in order to identify faults (lines 15-32 in col.3, also see lines 13-20 in col.2 in Beranek).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 20150146443) in view of Davenport (US 4811172) and McLaurin (US 20190097722) and further in view of Jones (US 6439751)
Regarding claim 20, Gagnon teaches a replacement aircraft lighting system, comprising:
at least one lighting generator control unit (LGCU) ([0067]) controlling at least one light source generator for generating light to a set of a plurality of passive light heads ([0026],[0071],[0027],[0080]);
the at least one light source generator generating a blue, an aviation red, or an aviation green light ([0003],[0004],[0006],[0056],[0062],[0080],[0081] in Gagnon);
a plurality of light transmission elements coupled to the at least one light source generator ([0071]); a fiber cable ([0071] wherein the optical fiber is considered as a cable) used as the light transmission element coupled to the optical light switch for light transmission by directing light on a selected channel of the fiber cable to the passive light head.
Gagnon does not teach a light switch network coupled to the at least one light source generator to receive the blue, a light switch network comprising: a plurality of light switches, each light switch coupled between the light generator and an associated one of the plurality of light transmission elements, each light switch responsive to the LGCU to isolate the light of the light generator from an associated light transmission element, and to direct light from the light generator to the associated light transmission element; the LGCU coupled to the light source generator and each of the light switches, the LGCU configured to (i) command the light source generator to generate light 
Davenport teaches automatic switching of light sources used for fibers in aircraft applications (col.4, lines 25-30, col.7, lines 1-5, col.8, lines 60-65, col.9 and lines 8-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the switching mechanism, as disclosed in Davenport, in the device of Gagnon such that  in order to selectively activate the light sources (col.8,lines 60-65,col.3,lines 50-52).
Gagnon in view of Davenport does not teach a light conversion elements connected between the associated light transmission element and the passive light head to convert the blue light to the aviation white light at the passive light heads for presentation as required and the aviation red or the aviation green light and to convert the blue light at the passive light head to an aviation white light.
It is well known in the art to use phosphor materials in fibers in order to achieve white light, as disclosed in McLaurin ([0323], [0487]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a wavelength conversion material in conjunction with the optical fiber, as disclosed in McLaurin, in the device of Gagnon in view of Davenport in order to achieve white light source ([0323], [0487]).

Jones teaches a passive light head which is at least one of an attribute of lighter and more compact than a legacy light head replaced at a light location of an aircraft (Fig.3, 4, lines 5-27 of col.1, lines 10-15 of col.2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the light heads in conjunction with the optical fiber especially for aircraft applications, as disclosed in Jones, in the device of Gagnon in view of Davenport and McLaurin in order to achieve durable and reliable light sources (col.1, lines 5-15).  
Other art
US 20040090787 and exterior and [0011], [0016], [0044], [0046]
US 5690408, US 9469415 teaches the light source assembly is located within the fuselage whereas the fiber is located in the entire aircraft body.
US 20140301095, US 20110305031, US 20030063884, US 10543933,   US 20120195056, and US 20190300201.

 Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Fatima N Farokhrooz/
Examiner, Art Unit 2875